Ferguson, Judge
(dissenting):
I dissent.
Insofar as the question of multiplicity is concerned, we have held, in a situation similar to that now presented to us, that each larceny and fraudulent claim transaction constituted but a single offense for punishment purposes. See United States v Rosen, 9 USCMA 175, 25 CMR 437; United States v Smith, 7 USCMA 102, 21 CMR 228. The law officer, therefore, overstated the maximum period of confinement by ten years in the present case. This is too far a cry from the de minimus predicated upon one month which we approved in United States v Helfrick, 9 USCMA 221, 25 CMR 483.
As to the question of whether or not the statements made by the accused were false official statements within the meaning of Article 107 of the Uniform Code of Military Justice, 10 USC § 907, it is sufficient to note that the circumstances surrounding them substantially approximate those which we held not to be false official statements in United States v Washington, 9 USCMA 131, 25 CMR 393.
As to the curative effect attributed to the accused’s plea of guilty in the majority opinion, I fail to see how one may convert into an offense an act not one by confessing thereto. In United States v Welker, 8 USCMA 647, 25 CMR 151, we held a guilty plea to be improvident where it was inconsistent with the stipulation of facts. In United States v Lenton, 8 USCMA 690, 25 CMR 194, we held that we might examine the staff judge advocate’s pretrial advice to determine the providency of the plea.
Consequently, I would reverse the decision of the board of review.